Case 8:20-cv-00676-MSS-CPT Document 14 Filed 06/23/20 Page 1 of 1 PageID 111



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                              Case No. 8:20-cv-00676-MSS-CPT

STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP address
47.197.99.186, an individual,

       Defendant.
                                                 /

                                    NOTICE OF ERRATA

       PLEASE TAKE NOTICE THAT Plaintiff, Strike 3 Holdings, LLC, in its Motion for

Extension of Time to Serve Defendant (ECF No. 13), inadvertently requested an extension until

the date of May 25, 2020. This was a scrivener’s error. Plaintiff respectfully seeks an extension

of time to serve Defendant until the date of October 2, 2020.

Dated: June 23, 2020                                 Respectfully submitted,

                                                     MAMONE VILLALON
                                                     Attorneys for Plaintiff Strike 3 Holdings,
                                                     LLC

                                                     By: /s/ Tyler A. Mamone
                                                     Tyler A. Mamone, Esq.
                                                     100 SE 2nd St., Ste. 2000
                                                     Miami, FL 33131
                                                     tyler@mvlawpllc.com
                                                     Office: (786) 209-2379




                                                1
